Order, Supreme Court, Bronx County (Lizbeth Gonzalez, J.), entered on or about November 18, 2013, which granted the motion of defendant 1815 Morris Realty Corp. (Morris Realty) to vacate its default, permitted it to file a late answer, and directed plaintiff to accept service upon Morris Realty’s payment of any costs, unanimously reversed, on the law, without costs, and the motion denied.
In this action seeking to recover damages for injuries caused by a dog bite, the building owner Morris Realty does not deny having received service of the summons and complaint, and of *550plaintiffs’ subsequent motion for entry of a default judgment. Approximately six months after being served with two notices of entry of an order granting the default motion, Morris Realty moved to vacate its default and for leave to file a late answer. However, the assertion by Morris Realty’s manager that he forwarded the summons and complaint to the insurance broker at an unspecified time and manner, and to an unidentified person, is insufficient to constitute a reasonable excuse for Morris Realty’s defaults in answering the complaint and in responding to plaintiffs’ motion for entry of a default judgment (see Galaxy Gen. Contr. Corp. v 2201 7th Ave. Realty LLC, 95 AD3d 789 [1st Dept 2012]; Sanchez v Avuben Realty LLC, 78 AD3d 589 [1st Dept 2010]).
Concur—Mazzarelli, J.P., Andrias, DeGrasse, Manzanet-Daniels and Feinman, JJ.